750 N.W.2d 590 (2008)
Agris PAVLOVSKIS, Plaintiff-Appellant,
v.
CITY OF EAST LANSING, and East Lansing City Clerk, Defendants-Appellees.
Docket No. 135742. COA No. 275236.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The application for leave to appeal the December 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.